Title: To James Madison from William Savage, 7 December 1801 (Abstract)
From: Savage, William
To: Madison, James


7 December 1801, Kingston, Jamaica. Believes he has anticipated the president’s wish by requesting of Admiral Montagu the general liberation of all American seamen. Encloses copies of his letter and Montagu’s reply. Urges again that the place of birth be shown on identity papers of native Americans; believes this omission hinders release of many.
 

   RC and enclosures (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). RC 1 p.; marked “Copy”; unsigned. Enclosures, docketed by Wagner as received in Savage’s 7 Dec. dispatch, are copies of Savage to Admiral Richard Montagu, 2 Dec. 1801 (1 p.), asking Montagu to release all American seamen held on British ships now that hostilities had ceased, and Montagu’s 3 Dec. reply (2 pp.) stating it had always been his policy to release Americans who had proper certification but he could not order a general release as too many imposters would take advantage of it. Montagu pointed out that the wide dispersal of false American papers made it difficult for British commanders to ascertain the truth of claims, and he cited an example from his personal experience of a British native with false U.S. papers.


   A full transcription of this document has been added to the digital edition.
